 
 
I 
111th CONGRESS
1st Session
H. R. 1755 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2009 
Mr. Hare (for himself, Mr. Rehberg, Mr. Loebsack, and Ms. Hirono) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To award grants to States to establish, enhance, or expand high-quality preschool programs for children ages 3 through 5 in rural areas. 
 
 
1.Short title; Facts 
(a)Short titleThis Act may be cited as the Rural Early Education Access Act. 
(b)FactsCongress finds the following: 
(1)Investing in early childhood programs can yield positive gains for children and rural communities, such as— 
(A)academic achievement and progression;  
(B)decreased cost to local governments for expensive social services, such as special education;  
(C)a skilled and productive workforce; and 
(D)economic development.  
(2) The 2007 National Center for Education Statistics report Status of Education in Rural America found that rural areas maintain the lowest level of enrollment in preschool programs when compared with urban and suburban school districts.  
(3)In 2006, an estimated 2.69 million children between the ages of three and five were living in rural areas, and only half had access to center-based preschool. 
(4)Students in rural districts have been found to be fifteen percent less likely to begin kindergarten with key early literacy skills and fifty percent less likely to possess beginning sounds recognition than urban and suburban children.  
(5)Rural children are sixty percent more likely to require special education placement than children from non-rural areas.  
(6)Rural communities face significant obstacles in providing access to high quality preschool programs needed to mitigate these problems, such as limited financial resources, scarcity of qualified teachers, deficient training and professional development opportunities, inadequate facilities, and lack of transportation options.  
(7)In spite of increasing State investments, access to high-quality preschool programs varies widely among urban, suburban, and rural areas within a State due to the lack of capacity in rural communities.  
(8)Head Start offers the only option for high quality early education in rural communities, however, many low-income children living in rural settings do not qualify, and many who do qualify are not being served.  
(9)Given rural challenges and limited access to preschool programs in rural communities, Federal investments are necessary in order for children in rural areas to benefit from the research-proven gains offered by high-quality early learning programs.  
(10)On March 10, 2009, President Obama called on Congress to enact the Early Learning Challenge Grant to help States raise the quality of early learning programs.  
(11)Federal funding for preschool programs that require States to compete for funds and then allows them to create a formula to provide grants to rural providers will increase the availability of high quality early childhood education opportunities. 
2.Rural Early Education Grants 
(a)Program establishedFrom the amounts made available to carry out this Act, the Secretary shall make grants to States to establish, enhance, or expand high-quality preschool programs provided by rural preschool providers. 
(b)Duration of grants 
(1)Initial grantsAn initial grant under this Act shall be for a period of 5 years.  
(2)Additional grantsAn initial grant under this Act may be renewed under section 11. 
3.State activities 
(a)Required use of fundsExcept as provided in subsection (b), a State shall use funds received under this Act to carry out a program to award subgrants to rural preschool providers in accordance with the application requirements under section 4 and the formula requirements under section 5.  
(b)Allowable Use of FundsA State that receives a grant under this Act may use up to 5 percent of the grant to perform one or more of the following State activities: 
(1)Providing consultation to administrators of rural preschool providers on strategies to combine services with local Head Start agencies to expand enrollment or to provide additional services to children enrolled in programs provided by the rural preschool providers. 
(2)Creating partnerships between rural preschool providers and institutions of higher education in order to enable participating teachers and paraprofessionals to obtain a bachelor’s degree as nontraditional students by expanding a State-funded professional development program (or other existing program) to include a program for preschool teachers who are employed in rural areas. 
(3)Providing relief for student loans and other incentives for preschool teachers who are employed by rural preschool providers after receiving a bachelor’s degree in early childhood education. 
(4)Establishing a monitoring system to ensure that all rural preschool providers awarded a grant under this Act demonstrate progress toward implementing high-quality preschool programs. 
(5)Developing and implementing statewide procedures to promote coordination between rural preschool providers and local educational agencies. 
(6)Disseminating information about the financial management of rural preschool providers, including financial management strategies that combine Federal, State, local, and private funds. 
4.State applications 
(a)In generalA State desiring to receive a grant under this Act shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require. 
(b)Required contentsThe application referred to in subsection (a) shall include— 
(1)a description of how the funding formula in section 5 will ensure that funds are received only by eligible rural preschool providers in such State; 
(2)a plan for measuring the progress demonstrated by rural preschool providers in such State toward implementing high-quality preschool programs; 
(3)an assurance that the State, at a minimum, will ensure that the total expenditure by the State and its political subdivisions to support such programs for the fiscal year for which the grant is made is equal to, or greater than, such expenditure for the preceding fiscal year; 
(4)how the State will— 
(A)promote coordination between rural preschool providers and the local educational agencies in such State; 
(B)ensure that institutions of higher education in such State will receive funds for activities pursuant to section 3(b)(2), if applicable; 
(C)ensure that partnerships between rural preschool providers and Head Start programs under section 7(b) in such State will enhance the quality or the availability of resources provided to children served by the Head Start agency; and 
(D)determine that rural preschool providers in such State fulfill the minimum eligibility requirements of section 6; and 
(5)a description of the lead agency in such State, designated by the Governor of such State, to administer and to supervise the implementation of programs authorized under this Act. 
5.Allotment to rural preschool providersEach State shall create a formula to award subgrants to rural preschool providers that considers— 
(1)factors that impede the implementation of a high-quality preschool program, including geographical barriers, local poverty rates, and scarcity of professional development opportunities for teachers; 
(2)the educational needs of children enrolled in the rural preschool program provided by a rural preschool provider, including children with learning disabilities and limited English proficiency; and 
(3)the current availability of rural preschool program opportunities. 
6.Eligibility for Rural preschool providers 
(a)Eligibility requirementsIn order to receive a subgrant under this Act, a rural preschool provider must demonstrate that it— 
(1)maintains a maximum classroom size of 20 children per classroom; 
(2)maintains a teacher-to-student ratio of 10 to 1 or lower; 
(3)implements a program that adheres to comprehensive early learning standards; 
(4)provides at least one highly nutritious meal for each child for every 3 hours of program participation per day; and 
(5)provides at least one highly nutritious snack for each child participating in the program for up to 3 hours per day. 
(b)WaiverA rural preschool provider that exceeds the classroom size and ratio requirements in paragraphs (1) and (2) of subsection (a) due to smaller enrollments or geographic barriers may apply to have such requirements waived in order to receive a subgrant under this Act. The State shall designate an appropriate agency with expertise in early childhood education to review and to approve such applications. 
7.Local use of funds 
(a)Required use of fundsA rural preschool provider that receives a subgrant under this Act shall use funds to meet one or more of the following program requirements: 
(1)Providing one highly competent assistant teacher per classroom of more than 10 children. 
(2)Providing not less than 15 hours of participation in a high-quality professional development program for each teacher per school year. 
(3)Providing health screening and referral services for children enrolled in the preschool program, including regular dental and vision screenings. 
(4)Providing resources and qualified staff necessary to serve children with disabilities. 
(5)Providing resources and qualified staff necessary to serve children of limited English proficiency. 
(6)Coordinating with local educational agencies. 
(b)Head Start-preschool partnership 
(1)In generalIn order to fulfill the requirements of subsection (a), a rural preschool provider may use grant funds to form a partnership with a local Head Start agency. Such partnerships shall pay for the services needed to serve preschool students not eligible for a Head Start program, which may include services, such as— 
(A)facilities, including classroom space; 
(B)health screening and referral services; 
(C)materials and supplies used in a preschool or Head Start program; and 
(D)highly competent teachers and assistant teachers. 
(2)LimitationThe provision of services through a partnership with a local Head Start agency shall not reduce the quality or availability of resources provided to eligible children served by the Head Start agency. 
(c)Allowable use of fundsRural preschool providers that have satisfied any one requirement in subsection (a) may use the remaining funds to— 
(1)establish partnerships with local community colleges and institutions of higher education to enable teachers and staff to participate as nontraditional students in degree programs that award a bachelor’s degree, or higher credential, in early childhood education; 
(2)recruit more highly competent preschool teachers and provide incentives to retain such teachers, including salary enhancements and enhanced employee benefits packages;  
(3)provide resources necessary to enroll more children and offer the full range of services provided by the rural preschool provider to newly enrolled children; 
(4)provide safe and efficient transportation to and from the program provided by the rural preschool provider; 
(5)extend part-day programs to full-day programs and part-week programs to full-week programs; 
(6)implement programs to encourage parents to support their children’s early education, such as after school reading programs and regular home visits by preschool teachers with students and their families; and 
(7)promote coordination with local educational agencies. 
8.Matching RequirementsThe Secretary shall not make a grant to a State under this Act unless the State agrees to the following: 
(1)In the case of a State that provides funding to rural preschool providers to carry out a program that, in addition to the requirements under sections 6 and 7, meets the following requirements, the non-Federal share of the cost of the activities under this Act will be 40 percent: 
(A)Provide an assistant teacher with an associate’s degree in early childhood education or a child development associate’s credential in every classroom of more than 10 children; and 
(B)Adopt a plan for requiring that, within 5 years after the State first receives a grant under this Act, all lead teachers employed by a rural preschool provider hold a bachelor’s degree in early childhood education or in a related field with specialized training in early childhood education. 
(2)In the case of a State that provides funding to rural kindergarten providers to carry out a program that meets the requirements under sections 6 and 7, the non-Federal share of the cost of the activities under this Act will be 50 percent. 
(3)In the case of a State that does not provide any funding for rural preschool providers, the non-Federal share of the cost of the activities under this Act will be 60 percent.  
9.Reporting requirementsEach State that receives a grant under this Act shall report the following to the Secretary annually: 
(1)The progress of each local preschool provider in implementing high-quality preschool programs. 
(2)The number of rural preschool providers receiving funding. 
(3)Such information as the Secretary may reasonably require regarding State and local partnerships with higher education institutions that are supported with funds awarded under this Act. 
(4)The number of rural preschool programs that have extended from part-day to full-day and part-week to full-week. 
(5)The number of rural preschool programs that have formed partnerships with local Head Start providers pursuant to section 7(b). 
(6)The number of students in average daily attendance at programs provided by rural preschool providers, and the net increase or decrease of such attendance per year. 
(7)State activities to disseminate information and to provide consultation about program financing among administrators of rural preschool programs, pursuant to section 3(b). 
(8)Progress in promoting coordination between rural preschool providers and local educational agencies. 
10.Supplement, not supplantFunds made available under this Act may be used only to supplement, and not supplant, other Federal, State, local, or private funds that would, in the absence of the funds made available under this Act, be made available for early childhood programs. 
11.Renewal procedureFive years after receiving an initial grant under this Act, a State may apply to renew the grant for an additional 5-year period, by providing to the Secretary— 
(1)the information reported under section 9; 
(2)a demonstration that the State and local share of per-child expenditures on rural preschool providers receiving funds under this Act has increased at a rate equal or greater to the rate of inflation over the 5-year period of the previous grant award; 
(3)a demonstration that State investments in other forms of early childhood education and care have not decreased as a consequence of increased investments in rural preschool programs; 
(4)information sufficient to determine such State’s eligibility for matching funds under section 8; and 
(5)any additional information that the Secretary may reasonably require. 
12.DefinitionsIn this Act, the following definitions apply: 
(1)Comprehensive Early Learning StandardsThe term comprehensive early learning standards means standards that offer guidance to rural preschool providers and ensure that they cover the full range of areas essential to children’s learning and development, which standards shall include the following early learning domains: 
(A)Social-emotional development. 
(B)Approaches to learning. 
(C)Language development. 
(D)Cognition and general knowledge. 
(2)Full-dayThe term full-day, when used in reference to a rural preschool provider, means a provider with a minimum of a 6-hour schedule per day. 
(3)Full-weekThe term full-week, when used in reference to a rural preschool provider, means a provider with a minimum of a 5-day schedule per week. 
(4)Head Start AgencyThe term Head Start agency means any local public or private nonprofit agency or for-profit agency that is designated as a Head Start agency under section 641 of the Head Start Act (42 U.S.C. 9836). 
(5)Head Start ProgramThe term Head Start program means a program provided by a Head Start agency. 
(6)Highly nutritious mealThe term highly nutritious meal means a meal that meets the component requirements prescribed by the Secretary of Agriculture for the National School Lunch Program, pursuant to section 9(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)). 
(7)Highly nutritious snackThe term highly nutritious snack means a snack that consists of the component requirements prescribed by the Secretary of Agriculture pursuant to section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(a)). 
(8)High-Quality preschool programThe term high-quality preschool program, when used in this Act, refers to an educational program serving children ages 3 through 5 that— 
(A)adheres to comprehensive early learning standards that address all areas of early childhood development; 
(B)provides at least one highly nutritious meal for each child for every 3 hours of program participation per day and one highly nutritious snack for each child participating in less than 3 hours per day; 
(C)provides in every classroom, a lead teacher with a bachelor’s degree in early childhood education, or in a related field with specialized training in early childhood education; 
(D)provides an assistant teacher with an associate’s degree in early childhood education or a child development associate’s credential in every classroom of more than 10 children; 
(E)provides opportunities for teachers to participate in at least 15 hours of high-quality professional development per year; and 
(F)provides vision, hearing, and health screening and referral services to enrolled children. 
(9)High-Quality Professional Development ProgramThe term high-quality professional development program, used in reference to professional development programs that serve preschool teachers, means a program that prepares teachers to— 
(A)teach with a high level of oral, written, and technological communication skills; 
(B)understand research and data relevant to early childhood education and to use developmentally appropriate instructional techniques, including techniques that are based on an understanding of comprehensive early learning standards; and 
(C)identify children with developmental disabilities and provide appropriate referral services for such children. 
(10)Highly CompetentThe term highly competent— 
(A)when used in reference to a lead teacher in a preschool classroom, means a teacher with a bachelor’s degree in early childhood education who has demonstrated a high level of knowledge and use of developmentally appropriate research-based curricula for early childhood education; and 
(B)when used in reference to an assistant teacher in a preschool classroom, means an assistant teacher with specialized education and training in development and education of young children from birth until entry into kindergarten, with— 
(i)an associate’s degree in early childhood education; or 
(ii)a child development associate’s credential recognized by a Head Start agency. 
(11)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 
(12)Nontraditional StudentThe term nontraditional student has the meaning given in section 861(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1161q(b)(3)).  
(13)Local educational agencyThe term local educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(14)Rural areaThe term rural area means a geographic area served by a rural local educational agency. 
(15)Rural local educational agencyThe term rural local educational agency means a local educational agency having administrative control or direction of schools which meet a metro-centric locale code of 41, 42, or 43 as determined by the National Center for Education Statistics, in conjunction with the Bureau of the Census, using the system of the National Center for Education Statistics for classifying local educational agencies. 
(16)Rural preschool providerThe term rural preschool provider means a provider of a preschool program, a Head Start agency, a local educational agency that provides preschool services, or a provider of a child care program, a nonprofit or for-profit agency, that—  
(A)has met applicable State requirements governing the entities that receive State funds in order to carry out a preschool program; and 
(B)serves children who reside within a rural area. 
(17)SecretaryThe term Secretary means the Secretary of Education. 
(18)StateThe term State has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
 
